DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 22, and 26-30 is/are rejected under 35 U.S.C. 102(a)1 and 102 (a)(2) as being anticipated by DE 10 2018 124 177 (herein Reference 1).

Regarding claim 16, Reference 1 teaches a position sensor for a linear actuator (an operating element is equivalent to a linear actuator and comprises a capacitive linear encoder 6; see Fig. 1), comprising: 
a capacitor arrangement having a first capacitor element (measuring electrodes 7) and a second capacitor element (counter electrodes 8), said second capacitor element being movable relative to said first capacitor element and configured to generate a capacitive signal, said second capacitor element being made of an electrically conductive polymer (a capacitive linear encoder 6 includes counter electrodes 8 are moveable relative to measuring electrodes 7 and generate a capacitive signal which is analyzed using the evaluation unit 20, and wherein the counter electrodes are formed from a conductive material, in particular from a conductive polymer; see Fig. 1; see page 3 of translation); and 
a data processing device for determining a position of said second capacitor element relative to said first capacitor element based on said capacitive signal (evaluation unit 20 determines a position based on electrodes 7, 8 in a manner consistent with a capacitive linear encoder; see Fig. 1; see page 3 of translation).

Claim 17, Reference 1 further teaches wherein said first capacitor element has an electrode arrangement and a dielectric layer, said dielectric layer being arranged between said electrode arrangement and said second capacitor element, and said first capacitor element is a printed circuit board (it can be provided that the electrodes mentioned here, in particular the counter electrode, are coated in an insulating manner, for example, or are provided with an insulating film against electrical contact with the printed circuit board or printed circuit film; see Fig. 1; see page 3 of translation).

Claim 18, Reference 1 fails to further teaches comprising a guide device for guiding a movement of said second capacitor element relative to said first capacitor element, said guide device being formed by said first capacitor element and/or said second capacitor element (counter electrode 8 is mounted to extension 3 and the combination could be broadly interpreted as equivalent to a guide device being formed by said second capacitor element as recited in the claim; see Fig. 1).

Claim 22, Reference 1 further teaches wherein said second capacitor element is linearly movable relative to said first capacitor element (the motion is linear evidenced by the sensor being a capacitive linear encode; see Fig. 1; see page 3 of translation).

Claim 26, Reference 1 further teaches wherein said second capacitor element has an elastic securing element configured to secure said second capacitor element relative to said first capacitor element with respect to at least one degree of freedom (counter electrode 8 is secured to an elastic element in the form of leaf spring 4 and mover relative to measuring electrode 7; see Fig. 1; see second to last paragraph at the bottom of page 1 of translation).

Claim 27, Reference 1 further teaches wherein said capacitor arrangement has at least one further capacitor element movable relative to said first capacitor element (counter electrode 8 comprises two electrodes 81, 8b wherein electrode 8a could reasonably be interpreted as a second electrode and electrode 8b is interpreted as a further capacitive element; see Fig. 2).

Claim 28, Reference 1 further teaches a linear actuator, comprising a position sensor according to claim 16 (see Fig. 1, see rejection of claim 1).
Claim 29, Reference 1 teaches a method for determining a position of a linear actuator, the method comprising: providing a capacitor arrangement with a first capacitor element and a second capacitor element, the second capacitor element being made of an electrically conductive polymer and being movable relative to the first capacitor element; generating a capacitive signal with the capacitor arrangement; and determining a position of the second capacitor element relative to the first capacitor element by a data processing device based on the capacitive signal (the claim is rejected in an equivalent manner as recited for claim 16 above).

Claim 30, Reference 1 teaches method of producing a position sensor, the method comprising: providing a first capacitor element, additively manufacturing a second capacitor element from an electrically conductive polymer, arranging the second capacitor element to be movable relative to the first capacitor element in a capacitor arrangement, so that a capacitive signal can be generated by the formed capacitor arrangement, and connecting the capacitor arrangement for signal exchange to a data processing device for determining a position of the second capacitor element relative to the first capacitor element based on the capacitive signal (the claim is rejected in an equivalent manner as recited for claim 16 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2018 124 177 (herein Reference 1) in view of Netzer US 2003/0030570 (Netzer).

Claim 19, Reference 1 fails to teach wherein said second capacitor element is rotatable relative to said first capacitor element.
Netzer teaches wherein said second capacitor element is rotatable relative to said first capacitor element (encoders are used for rotary or linear position wherein capacitor elements which are rotatable are known for measuring rotational or linear position, Netzer teaches wherein the conductive region of the rotor is formed from a conductive polymer; see [0001], [0002], [0059], [0311]-[0316]; see Fig. 18 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein said second capacitor element is rotatable relative to said first capacitor element as taught in Netzer into Reference 1. The claimed invention would be obvious to one of ordinary skill in the art in view of the combination as a whole as it is well-known in the art that linear actuators may be configured for linear motion as well as to rotate and wherein capacitive encoders of rotary or linear position are both well-known. Combined, the references teach both a linear and rotary encoder which use a conductive polymer as an electrode. It would be obvious to one of ordinary skill in the art to incorporate them into an actuator without any undue experimentation or providing any new or unexpected result.

Regarding claim 20, fails to teach wherein one of said second capacitor element and said first capacitor element has a projection with a substantially circular circumference, and the other of said second capacitor element and said first capacitor element has a circular opening in which said projection engages.
Netzer further teaches wherein one of said second capacitor element and said first capacitor element has a projection with a substantially circular circumference, and the other of said second capacitor element and said first capacitor element has a circular opening in which said projection engages (rotor 526 has an axial extension which one or ordinary skill in the art would appreciate would reasonably be used for engaging an opening in a stator; see Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein one of said second capacitor element and said first capacitor element has a projection with a substantially circular circumference, and the other of said second capacitor element and said first capacitor element has a circular opening in which said projection engages as taught in Netzer into Reference 1 for the purpose of a rotational capacitive sensor configured to rotate about a stator .

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2018 124 177 (herein Reference 1) in view of Tonogai et al. US 5,525,955 (Tonogai).

Claim 25, Reference 1 fails to teach wherein said first capacitor element has a surface on which said second capacitor element slides during a movement of said second capacitor element relative to said first capacitor element.
Tonogai teaches wherein said first capacitor element has a surface on which said second capacitor element slides during a movement of said second capacitor element relative to said first capacitor element (a first electrode 16 slides along the surface of insulation lay17 of the second electrode 14; see col. 5, lines 9-19; see Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein said first capacitor element has a surface on which said second capacitor element slides during a movement of said second capacitor element relative to said first capacitor element as taught in Tonogai into Reference 1 in order to gain the advantage of a constant interval between the first and second capacitor element such that there is no detection error caused by a change in the interval.

Allowable Subject Matter
Claims 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 21, the prior art of record fails to teach or suggest wherein said second capacitor element has an external toothing for generating a movement of said second capacitor element relative to said first capacitor element, in combination with all other limitations of claim 16.

Regarding claim 23, the prior art of record fails to teach or suggest wherein one of said second capacitor element and said first capacitor element has at least one guide rail configured as an elongate projection, and the other of said second capacitor element and said first capacitor element is configured to rest against said at least one guide rail, in combination with all other limitations of claim 16.

Regarding claim 24, the prior art of record fails to teach or suggest wherein one of said second capacitor element and said first capacitor element has two parallel guide rails configured as an elongate projection, and the other of said second capacitor element and said first capacitor element is arranged at least in sections between said two parallel guide rails, in combination with all other limitations of claims 16 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868